DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of the species of the First Sensor that detects a first temperature of the pressurizing member, the species of the Second Sensor that detects a second temperature of the pressurizing member, the species of the Controller wherein the controller is configured to control a drive speed of the pressurizing member, the species of the Fixation Device according to FIG.2, and the species of Fixation Operation according to FIG.17 in the reply filed on 01/03/2022 is acknowledged.  However, this Examiner disagrees that all of claims 1-19 are readable on the elected species. The Fixation Device species of FIG.2 is not described as further including a fixation roller. Therefore, claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

Drawings
The drawings are objected to because the word SECOND in step S109 is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: IMAGE FORMING APPARATUS AND FIXATION DEVICE SPEED CONTROL.
The disclosure is objected to because of the following informalities: In paragraph [0124] of the published application, the description of the surface temperature of the pressure roller dropping as to correcting the timer value to 99.5%, appears to correspond to 80° C, not 50° C as disclosed.  Appropriate correction is required.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “higher” and “lower” in claim 11 are relative terms which renders the claim indefinite. The terms “higher” and “lower” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the first temperature 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0158066 to Tomiyori et al..
Tomiyori et al. teach:
(claim 1)	An image formation apparatus (1, FIG.1) comprising: 
a fixation device (39); and 
a controller (101, FIG.2), 
wherein the fixation device includes: 
a fixation member (391) that is configured to transfer heat to a medium (P) and includes a first region (39b2) and a second region (39b1) that is located closer to a center in a longitudinal direction of the fixation member than the first region; 
a pressurizing member (39b) that forms a nip portion (K, FIG.8) between the fixation member and the pressurizing member; 
a first heat generating portion (392b) configured to heat the first region of the fixation member; 

a first sensor (393D) that detects a first temperature of one of the pressurizing member and the fixation member at a position corresponding to the first region in the longitudinal direction; and 
a second sensor (393C) that detects a second temperature of the one of the pressurizing member and the fixation member at a position corresponding to the second region in the longitudinal direction, and 
the controller (540, FIG.3) is configured to control a drive speed of the pressurizing member or the fixation member based on the first temperature and the second temperature [0094-0100].  
(claim 2)	The image formation apparatus according claim 1, wherein the first sensor is provided at a position corresponding to an end portion of the first heat generating portion on a side of an end portion of the fixation member in the longitudinal direction (FIG.3).  
(claim 3)	The image formation apparatus according claim 1, wherein the second sensor is provided at a position corresponding to an end portion of the second heat generating portion on a side of an end portion of the fixation member in the longitudinal direction (FIG.3).
(claim 4)	The image formation apparatus according claim 1, wherein the controller is configured to: control the drive speed based on the first temperature, when a value obtained by subtracting the first temperature from the second temperature (i.e. a temperature difference) is less than a threshold value (S13=NO); and control the drive speed based on the second temperature, when the value obtained by subtracting the first temperature from the second temperature is not less than the threshold value (S13=YES) (FIG.5; [0109-0110]). (Since the speed is controlled based on a temperature difference, it is controlled based on the first temperature and based on the second temperature).  
(claim 5)	The image formation apparatus according claim 4, wherein the pressurizing member is a pressure roller having an axial direction thereof parallel to the longitudinal direction of the fixation member in such a manner that an outer diameter of an end portion (39b2) of the pressure roller in the axial direction is greater than an outer diameter of a middle portion (39b1) of the pressure roller in the axial direction (FIG.3).
(claim 6)	The image formation apparatus according claim 1, wherein the controller is configured to control the drive speed based on the first temperature, when the second temperature is less than the first temperature (such that a temperature difference requires a speed change), and the controller is configured to control the drive speed based on the second temperature, when the second temperature is not less than the first temperature (such that a temperature difference requires a speed change) [0109-0110]. (Since the speed is controlled based on a temperature difference, it is controlled based on the first temperature and based on the second temperature).  
(claim 7)	The image formation apparatus according claim 6, wherein the pressurizing member is a cylindrical pressure roller having an axial direction thereof parallel to the longitudinal direction of the fixation member (FIG.3).
(claim 8)	The image formation apparatus according claim 1, wherein the controller is configured to switch, according to a width of the medium, between a first (large-size sheet) heating mode in which both the first heat generating portion and the second heat generating portion are heated and a second (small-size sheet) heating mode in which only the second heat generating portion is heated [0014].
(claim 9)	The image formation apparatus according claim 8, wherein the controller is configured, in the second heating mode, to control the drive speed based on the first temperature, when a value obtained by subtracting the first temperature from the second temperature (i.e. a temperature difference) is less than a threshold value (S13=NO); and control the drive speed based on the second temperature, when the value obtained by subtracting the first temperature from the second temperature is not less than the threshold value (S13=Yes) (FIG.5, [0109-0110]. (Since the speed is controlled based on a temperature difference, it is controlled based on the first temperature and based on the second temperature).  

(claim 11)	The image formation apparatus according claim 1, wherein the controller is configured to: when controlling the drive speed based on the first temperature, decelerate the drive speed as the first temperature becomes higher and accelerate the drive speed as the first temperature becomes lower; and when controlling the drive speed based on the second temperature, decelerate the drive speed as the second temperature becomes higher and accelerate the drive speed as the second temperature becomes lower (according to control tables in FIG.4, [0110].  Since the speed is controlled based on a temperature difference, it is controlled based on the first temperature and based on the second temperature).  
(claim 12)	The image formation apparatus according claim 1, further comprising a driver (544, FIG.3) configured to drive the pressurizing member or the fixation member, wherein the controller is configured to control the drive speed of the pressurizing member or the fixation member by controlling the driver [0013].  
(claim 13)	The image formation apparatus according claim 1, wherein the first region is located at an end portion of the fixation member in the longitudinal direction, and the second region is located in a middle portion of the fixation member in the 39ODC.047.0300.NP longitudinal direction (FIG.3).  

(claim 15)	The image formation apparatus according claim 14, wherein the pressure roller (39b) has the axial direction thereof parallel to the longitudinal direction of the fixation member in such a manner that an outer diameter of an end portion (39b2) of the pressure roller in the axial direction is greater than an outer diameter of a middle portion (39b1) of the pressure roller in the axial direction (FIG.3).  
(claim 16)	The image formation apparatus according claim 1, wherein the fixation member is an endless belt member (i.e. a member formed as continuous loop, band or film), and the first heat generating portion and the second heat generating portion are provided on an inner circumferential surface side of the belt member (see FIG.8, [0009, 0092]).  
(claim 18)	The image formation apparatus according claim 1, wherein the fixation member is a fixation roller formed with a hollow therein, and the first heat generating portion and the second heat generating portion are provided in the hollow of the fixation member [0009].
(claim 19)	The image formation apparatus according claim 1, further comprising: a media supply unit configured to supply the medium; and an image formation unit configured to form an image on the medium supplied from the media supply unit, wherein the medium that has passed through the image formation unit is conveyed to the fixation device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/Primary Examiner, Art Unit 2852